logoa14.jpg [logoa14.jpg] EXHIBIT 10.2


LIVE NATION ENTERTAINMENT, INC.
2005 STOCK INCENTIVE PLAN,
AS AMENDED AND RESTATED AS OF MARCH 19, 2015

PERFORMANCE SHARE AWARD AGREEMENT
THIS PERFORMANCE SHARE AWARD AGREEMENT (the “Agreement”), made as of the 15th
day of December, 2017 (the “Grant Date”) by and between Live Nation
Entertainment, Inc., a Delaware corporation (the “Company”), and Michael Rapino
(the “Grantee”), evidences the grant by the Company of an award of performance
shares (the “Award”) to the Grantee on such date and the Grantee’s acceptance of
the Award in accordance with the provisions of the Live Nation Entertainment,
Inc. 2005 Stock Incentive Plan, as amended and restated as of March 19, 2015
(the “Plan”). Capitalized terms used but not defined herein shall have the
meanings provided in the Plan. The Company and the Grantee agree as follows:
1.Basis for Award. This Award is made under the Plan pursuant to Sections 9 and
10 thereof for service rendered or to be rendered to the Company by the Grantee,
subject to all of the terms and conditions of this Agreement, including, without
limitation, Section 7(b) hereof, and in full satisfaction of the Company’s
obligations arising under Section 5(c)(ii) of the Employment Agreement by and
between the Company and the Grantee, effective as of November 1, 2017 (the
“Employment Agreement”).
2.    Grant of Performance Shares.
(a)    The Company hereby grants to the Grantee an award of performance shares
(the “Performance Shares”) targeted at 700,000 restricted shares of common stock
(the “Target Award”), par value $0.01 per share, of the Company (“common
stock”), subject to the restrictions and conditions set forth in the Plan and in
this Agreement. The number of restricted shares of common stock that may be
delivered to the Grantee hereunder shall be determined based upon achievement of
the Performance Objective (as described below) and may range from zero percent
(0%) to two hundred fifty percent (250%) of the Target Award.
(b)    The Performance Shares constitute a contractual right to earn restricted
shares of common stock in the future. Accordingly, unless and until such time as
the Performance Shares vest and restricted shares of common stock are issued in
respect thereof, the Grantee shall have no right to vote the restricted shares
of common stock underlying the Performance Shares and, notwithstanding any
provisions of the Plan to the contrary, shall have no right to receive dividends
prior to the vesting of such restricted shares of common stock, and shall have
no right to payment, accrual, crediting or otherwise with regard to dividends
declared or paid by the Company prior to the vesting of the restricted shares of
common stock issued in respect of the applicable Performance Shares.
3.    Performance Cycle. The Performance Cycle shall be the period beginning on
November 1, 2017 and ending on December 31, 2022 (the “Performance Cycle”).









--------------------------------------------------------------------------------




4.    Performance Objective; Vesting. If, during any sixty (60) trading days
during the Performance Cycle, which days do not have to be consecutive (each
such period, a “60-Day Window”), the closing price (the “Closing Price”) of the
Company’s common stock on The New York Stock Exchange (or successor trading
market) equals or exceeds one or more of the applicable Closing Prices set forth
on the table attached as Appendix A hereto (each, a “Target Stock Price”),
subject to the Committee’s certifying achievement of such Target Stock Price(s)
and vesting in accordance with Section 5 hereof, and further subject to the
Grantee’s continued employment with the Company (or its subsidiary) through the
end of such 60-Day Window (except as otherwise provided herein), the number of
Performance Shares set forth next to such applicable Target Stock Price(s) on
Appendix A shall be issued as restricted shares of common stock and shall be
settled as provided in Section 5 hereof (such Performance Shares, the “Earned
Shares”). For purposes of clarity, (a) a particular Target Stock Price may be
achieved or exceeded, and Performance Shares may become Earned Shares with
respect thereto, only once, and (b) more than one Target Stock Price that has
not previously been attained may be attained during the same or overlapping
60-Day Window(s).
5.    Determination and Certification of Award; Settlement of Award.
(a)    If, during any 60-Day Window, the Closing Price equals or exceeds one or
more Target Stock Price(s), the Committee will act promptly (and in any event
within ten (10) days after such date) to certify in writing such attainment and
the vesting of the Earned Shares associated therewith in accordance with the
table set forth on Appendix A (the date of such Committee action, the
“Certification Date”). The Committee shall, within ten (10) days after the
Certification Date, issue or deliver to the Grantee (or the executors or
administrators of the Grantee’s estate, if appropriate) (i) the number of Earned
Shares of restricted common stock underlying the vested Performance Shares, and
(ii) a written notice confirming the Committee’s certification and specifying
(A) the date on which the Closing Price met or exceeded a particular Target
Stock Price for the Performance Cycle (such date, an “Attainment Date”), (B) the
Closing Price on each such date, and (C) the number of restricted shares of
common stock, if any, issued to the Grantee as Earned Shares in accordance with
the Committee’s certification pursuant to this Section 5(a).
(b)    Restricted shares of common stock issued in settlement of Performance
Shares shall be evidenced by book-entry registration with the Company’s transfer
agent, subject to such stop-transfer orders and other terms deemed appropriate
by the Committee to reflect any restrictions applicable to such shares of common
stock. The restricted shares of common stock issued in settlement of Performance
Shares will be issued pursuant to the Plan, and will be subject to the terms and
conditions of the form restricted stock agreement approved by the Compensation
Committee. The restricted shares of common stock issued in Settlement of
Performance Shares in connection with a particular Attainment Date will vest and
the restrictions thereon will lapse as follows: (i) 10% will vest on each of the
first four anniversaries of the corresponding Attainment Date (to the extent
such anniversary occurs on or before December 31, 2022), and (ii) all remaining
unvested restricted shares of common stock will vest on December 31, 2022,
subject to and conditioned in each case upon the Grantee’s continued employment
with the Company through the applicable vesting date. If the Grantee’s
employment with the Company terminates prior to


    -2-







--------------------------------------------------------------------------------




the vesting of any of the restricted shares of common stock issued in settlement
of Performance Shares (except as otherwise provided in this Agreement, the
Employment Agreement or the form restricted stock agreement), such unvested
restricted shares of Company common stock will not vest and will be forfeited
and terminated upon such termination.
6.    Acceleration of Vesting or Forfeiture of Award Under Certain
Circumstances.
(a)    Except as expressly provided in this Section 6, upon the Grantee’s
termination of employment with the Company and its subsidiaries (for any reason
or no reason), prior to the completion of the Performance Cycle, (i) any
Performance Shares that have not become Earned Shares as of the date of the
Grantee’s termination of employment with the Company and its subsidiaries shall
thereupon automatically and without further action be cancelled and forfeited,
and the Grantee shall have no further right or interest in, or with respect to,
such Performance Shares or any restricted shares of common stock covered
thereby, (ii) the Grantee shall be entitled to retain any restricted shares of
common stock previously issued in respect of vested Performance Shares to the
extent that such restricted shares of common stock have already vested and the
restrictions thereon have already lapsed, and (iii) any Earned Shares held by
the Grantee with respect to which a Certification Date has not occurred, or that
have not been settled in shares of common stock, in each case, as of the
Grantee’s termination of employment with the Company and its subsidiaries, shall
remain outstanding and shall be settled as provided in Section 5 hereof.
(b)    Notwithstanding anything in Section 6(a) to the contrary, upon the
Grantee’s termination of employment with the Company and its subsidiaries (A) by
the Company without Cause (as defined in the Employment Agreement), (B) by the
Grantee for Good Reason (as defined in the Employment Agreement), or (C) due to
the Grantee’s death or Disability (as defined in the Employment Agreement), (i)
all Performance Shares that have not vested and that are outstanding as of the
date of the Grantee’s termination of employment with the Company and its
subsidiaries (including, for the avoidance of doubt, any Performance Shares that
have become Earned Shares as of the date of the Grantee’s termination of
employment with the Company and its subsidiaries) shall thereupon automatically
and without further action vest in full (i.e., at the $69.85 Target Stock Price
level as set forth on Appendix A) and shall be settled by issuance to the
Grantee (or the executors or administrators of the Grantee’s estate, if
appropriate) of the number of shares of common stock (which shares of common
stock, for the avoidance of doubt, shall be unrestricted), if any, underlying
such Performance Shares within thirty (30) days after the Grantee’s termination
of employment or other service with the Company and its subsidiaries, (ii) any
restricted shares of common stock previously issued in settlement of Performance
Shares that have not previously vested shall thereupon automatically and without
further action vest in full and the restrictions thereon shall lapse, and (iii)
the Grantee (or the executors or administrators of the Grantee’s estate, if
appropriate) shall retain any shares of common stock previously issued in
respect of vested Performance Shares, to the extent that such shares of common
stock have previously vested and the restrictions thereon have lapsed.
7.    Special Rules.
(a)    Change in Control. In the event of a Change in Control, subject to the
Grantee’s continued employment with the Company and its subsidiaries through the
date that is


    -3-







--------------------------------------------------------------------------------




immediately prior to such Change in Control, (i) all Performance Shares that
have not vested and that are outstanding immediately prior to such Change in
Control (including, for the avoidance of doubt, any Performance Shares that are
Earned Shares as of immediately prior to such Change in Control) shall thereupon
automatically and without further action vest in full (i.e., at the $69.85
Target Stock Price level as set forth on Appendix A) and be settled upon such
Change in Control by issuance to the Grantee of the number of shares of common
stock (which shares of common stock, for the avoidance of doubt, shall be
unrestricted), if any, underlying such Performance Shares, and (ii) any
restricted shares of common stock previously issued in settlement of Performance
Shares that have not previously vested shall thereupon automatically and without
further action vest in full and the restrictions thereon shall lapse. For the
purposes hereof, the term “Change in Control” shall mean a transaction or series
of transactions which constitutes an “exchange transaction” within the meaning
of the Plan or such other event involving a change in ownership or control of
the business or assets of the Company as the Board, acting in its discretion,
may determine.
(b)    Forfeiture.
(i)    Notwithstanding the provisions of Sections 4 and 5 of this Agreement and
any other provision of this Agreement or the Plan to the contrary, if it is
determined by the Committee that the Grantee engaged (or is engaging in) any
activity that is harmful to the business or reputation of the Company (or any
parent or subsidiary), including, without limitation, any “Competitive Activity”
(as defined below) or conduct prejudicial to or in conflict with the Company (or
any parent or subsidiary) or any material breach of a contractual obligation to
the Company (or any parent or subsidiary) (collectively, “Prohibited Acts”),
then, upon such determination by the Committee, any Performance Shares that have
not become Earned Shares as of such determination and any Earned Shares held by
the Grantee with respect to which a Certification Date has not occurred, or that
have not been settled in restricted shares of common stock as of such
determination, shall thereupon automatically and without further action be
cancelled and forfeited and the Grantee shall have no further rights therein.
(ii)    Notwithstanding any other provision of this Agreement or the Plan to the
contrary, if it is determined by the Committee that the Grantee engaged (or is
engaging in) any Prohibited Act where such Prohibited Act occurred or is
occurring within the one (1) year period immediately following the vesting of
any restricted shares of common stock issued under this Agreement (including,
without limitation, in connection with accelerated vesting that occurs by
application of Section 6 of this Agreement), the Grantee agrees that he/she will
repay to the Company any gain realized on the vesting of such restricted shares
of common stock (such gain to be valued as of the relevant vesting date(s) based
on the fair market value of the common stock on the relevant vesting date(s)
over the purchase price paid, if any, of such common stock (if any)). Such
repayment obligation will be effective as of the date specified by the
Committee. Any repayment obligation must be satisfied in cash or, if permitted
in the sole discretion of the Committee, in shares of common stock having a fair
market value equal the value of the common stock vesting on the relevant vesting
date(s). The Company is specifically authorized to off-set and deduct from any
other payments, if any,


    -4-







--------------------------------------------------------------------------------




including, without limitation, wages, salary or bonus, that it may owe the
Grantee to secure the repayment obligations herein contained.
(iii)    The determination of whether the Grantee has engaged in a Prohibited
Act shall be determined by the Committee in good faith and in its sole
discretion.
(iv)    The provisions of this Section 7(b) shall have no effect following a
Change in Control.
(v)    For purposes of this Agreement, the term “Competitive Activity” shall
mean the Grantee, while the Grantee is employed with or providing services to
the Company (or any parent or subsidiary) without the prior written permission
of the Committee, anywhere in the world where the Company (or any parent or
subsidiary) engages in business, directly or indirectly, (A) entering into the
employ of or rendering any services to any person, entity or organization
engaged in a business which is directly or indirectly related to the businesses
of the Company or any parent or subsidiary (“Competitive Business”) or (B)
becoming associated with or interested in any Competitive Business as an
individual, partner, shareholder, creditor, director, officer, principal, agent,
employee, trustee, consultant, advisor or in any other relationship or capacity
other than ownership of passive investments not exceeding 1% of the vote or
value of such Competitive Business. In addition, the term “Competitive Activity”
shall include the Grantee’s use of any of the Company’s or its subsidiaries’
confidential information or trade secrets at any time following the Grantee’s
termination of employment or service with the Company to engage in any of the
activities described in this clause (v).
8.    Compliance with Laws and Exchange Requirements. The issuance and transfer
of any shares of common stock shall be subject to compliance by the Company and
the Grantee with all applicable requirements of securities laws and with all
applicable requirements of any stock exchange on which the shares may be listed
at the time of such issuance or transfer. The Grantee understands that the
Company is under no obligation to register or qualify the shares of common stock
with the Securities and Exchange Commission, any state securities commission or
any stock exchange to effect such compliance.
9.    Tax Withholding. The Grantee agrees that, no later than the date as of
which the restrictions on the restricted common stock issued with respect to all
or any of the Performance Shares covered by this Agreement shall lapse with
respect to all or any of such shares of restricted common stock, the Grantee
shall pay to the Company (in cash or to the extent permitted by the Committee in
its sole discretion, shares of common stock held by the Grantee whose fair
market value is equal to the amount of the Grantee’s tax withholding liability)
any federal, state or local taxes of any kind required by law to be withheld, if
any, with respect to the restricted shares of common stock for which the
restrictions shall lapse. The Company or its subsidiaries shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Grantee any federal, state or local taxes of any kind
required by law to be withheld with respect to the shares of common stock. The
Company may refuse to instruct the transfer agent to release the shares of
common stock or redeliver share certificates if the Grantee fails to comply with
any withholding obligation.


    -5-







--------------------------------------------------------------------------------




10.    Limitation of Rights. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to the continuation of his employment or
service with the Company, or interfere in any way with the right of the Company
at any time to terminate such employment or other service or to increase or
decrease, or otherwise adjust, the compensation and/or other terms and
conditions of the Grantee’s employment or other service.
11.    Representations and Warranties of Grantee. The Grantee represents and
warrants to the Company that:
(a)    Agrees to Terms of the Plan. The Grantee has received a copy of the Plan
and the Prospectus prepared pursuant to the Form S-8 Registration Statement
relating to the Plan and has read and understands the terms of the Plan, this
Agreement and the Prospectus, and agrees to be bound by their terms and
conditions. The Grantee acknowledges that there may be adverse tax consequences
upon the receipt of the Award of shares of common stock issued in respect
thereof or disposition of the shares once vested, and that the Grantee should
consult a tax adviser prior to such time.
(b)    Cooperation. The Grantee agrees to sign such additional documentation as
may reasonably be required from time to time by the Company.
12.    Incorporation of Plan by Reference. The Award is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
the Award shall in all respects be interpreted in accordance with the Plan. The
Committee shall interpret and construe the Plan and this Agreement and its
interpretations and determinations shall be conclusive and binding on the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control. All capitalized terms not
defined herein shall have the meaning ascribed to them as set forth in the Plan.
13.    Governing Law. This Agreement and the rights of all persons claiming
under this Agreement shall be governed by the laws of the State of Delaware,
without giving effect to conflicts of laws principles thereof.
14.    Section 409A. This Award is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) or an available
exemption therefrom. However, notwithstanding any other provision of the Plan or
this Agreement, if at any time the Committee determines that the Performance
Shares (or any portion thereof) may not be compliant with or exempt from Section
409A, the Committee may work in good faith with the Grantee (without any
obligation to do so or to indemnify or to be responsible for damages to the
Grantee or any other person for failure to do so) to adopt such amendments to
the Plan or this Agreement, or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, as the Committee determines are necessary or appropriate to provide for
the Performance Shares to either be exempt from the application of Section 409A
or comply with the requirements of Section 409A; provided, however, that nothing
herein shall create any obligation on the part of the


    -6-







--------------------------------------------------------------------------------




Company to adopt any such amendment or take any other action. Notwithstanding
anything herein to the contrary, no payment hereunder shall be made to the
Grantee during the six (6)-month period following the Grantee’s “separation from
service” (within the meaning of Section 409A) to the extent that the Company
determines that paying such amounts at the time set forth herein would be a
prohibited distribution under Section 409A(a)(2)(B)(i). If the payment of any
such amounts is delayed as a result of the previous sentence, then within thirty
(30) days following the end of such six (6)-month period (or, if earlier, the
Grantee’s death), the Company shall pay the Grantee the cumulative amounts that
would have otherwise been payable to the Grantee during such period, without
interest. For the avoidance of doubt, to the extent that any Performance Shares
are “nonqualified deferred compensation” within the meaning of Section 409A, the
settlement of Performance Shares hereunder upon a Change in Control shall only
occur to the extent that such Change in Control is also a “change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation” within the meaning of
Section 409A(a)(2)(A)(v).
15.    Miscellaneous. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties.


    -7-







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.


LIVE NATION ENTERTAINMENT, INC.






Grantee: /s/ Michael Rapino                By: /s/ Michael G Rowles
Michael Rapino                 Name:    Michael G. Rowles
Title:
Executive Vice President, General Counsel and Secretary





    -8-







--------------------------------------------------------------------------------






Appendix A


Target Stock Price
Restricted Shares Issued at Target Stock Price
Total Shares Vested
$41.45
0
0
$43.56
35,000
35,000
$45.76
35,000
70,000
$48.05
35,000
105,000
$50.43
35,000
140,000
$52.90
385,000
525,000
$55.47
175,000
700,000
$58.14
105,000
805,000
$60.90
126,000
931,000
$63.78
119,000
1,050,000
$66.76
140,000
1,190,000
$69.85
560,000
1,750,000





    -9-





